J-S08043-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF T.J.F., B.I.R.         :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
APPEAL OF: C.L.W., Natural Mother         :           No. 1327 WDA 2015

                 Appeal from the Order dated July 23, 2015
             in the Court of Common Pleas of Cambria County,
        Orphans' Court Division, No(s): 2015-463 IVT; 2015-462 IVT

BEFORE: STABILE, DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED FEBRUARY 29, 2016

      C.L.W. (“Mother”) appeals from the Order granting the Petition filed by

Cambria County Children and Youth Service (“CYS”) to involuntarily

terminate her parental rights to her minor children, B.I.R., a son born in

November 2010, and T.J.F., a son born in August 2012 (collectively,

“Children”), pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).1

We affirm.

      In September 2012, just after T.J.F. was born, CYS received a report

that Mother was attempting to leave T.J.F. at the hospital while he was going


1
  CYS also included J.W., Mother’s husband (“Husband”), S.R., the putative
father of T.J.F., and R.S., the putative father of B.I.R in its Petition. A DNA
test confirmed that Husband was not the biological father of either child.
Husband agreed to voluntarily terminate any potential rights to Children,
and consented to Children’s adoption. DNA tests were also completed for
two additional individuals, but the results indicated that they could not be
the biological father of either child. As the location of both S.R. and R.S.
remained unknown, CYS provided notice of the hearing through publication
in a local newspaper. At the time of the termination Hearing on July 17,
2015, CYS was still unable to locate either putative father.
J-S08043-16

through nicotine withdrawal.   See N.T., 7/17/15, at 14; see also Case

Record Summary at 2. CYS did not become involved at this time because

Mother returned for T.J.F. and was providing for his needs.       See N.T.,

7/17/15, at 14.

     In October 2012, CYS received a report that B.I.R. had a severe

bacterial infection, and Mother refused to allow him to be hospitalized to

receive the necessary IV antibiotics.   See id. at 15-16.   CYS referred the

case to Ohio, where Mother was residing at the time. See id. CYS received

another report regarding B.I.R.’s medical condition in December 2012, when

Mother had refused to fill his prescription. See id. The report was closed

because CYS was unable to locate Mother. See id.

     In January 2013, CYS received another report, which included

concerns about Mother’s drug abuse, criminal charges, lack of medical care

for Children, and inadequate housing. See id. CYS initiated services at that

time, and developed a Family Service Plan (“FSP”) for Mother. See id.

     In July 2013, Mother was arrested for robbing a Dollar Store. See id.

at 17. Mother subsequently consented to a search of the home. Id. Based

on items found during search, Mother was charged with child endangerment,

drug possession, and possession of drug paraphernalia. See id. at 17-18.

The day after Mother’s arrest, CYS developed a Safety Plan, which indicated

that Children’s maternal grandmother (“Grandmother”) would be responsible




                                 -2-
J-S08043-16

for their care. See id. at 18. CYS filed Dependency Petitions in the interest

of Children on July 27, 2013.

      In August 2013, while under Grandmother’s care, B.I.R. missed a

medical appointment to receive treatment for an abscess. See id. at 20-21.

Four days later, B.I.R. was admitted to the hospital with MRSA. See id. at

21.

      On August 21, 2013, Children were adjudicated dependent and

entered placement. See id. at 17, 20-21. After Children were adjudicated

dependent, CYS developed a new FSP and a permanency plan.

      CYS caseworker Brittney Corson (“Corson”) testified that Mother was

required to participate in various social work services through CYS to assist

with her parenting issues, and to address concerns relating to her criminal

history and inappropriate housing.     See id. at 21-22.   Mother was also

required to cooperate with Independent Family Services (“IFS”) and submit

to drug screenings.   See id. at 22.   Additional FSP requirements included

maintaining a clean, safe, and adequately furnished home for a minimum of

6 months, paying bills on time, and fully complying with all drug and alcohol

program recommendations. See id. at 26.

      Corson testified that Mother refused to submit to drug screening on

multiple occasions and tested positive on three screenings.         See id.

Additionally, Corson stated that Mother completed inpatient drug and alcohol




                                 -3-
J-S08043-16

treatment. See id. at 23. Mother also began outpatient treatment, but was

discharged for noncompliance with the facility’s rules. See id. at 24.

      IFS initiated home management services with Mother in June 2013.

Kathy Scaife (“Scaife”), the family’s IFS field worker at that time, described

Mother’s case as “critical.” See id. at 60. IFS’s goals for Mother included

establishing financial stability and relocating to public housing.       See id.

Mother was unable to obtain public housing because she did not satisfy the

requirements of the application process.     See id. at 61; see also Case

Record Summary at 4. Scaife testified that IFS subsequently attempted to

help clean out Grandmother’s home, as it was in a “hoarder-like” condition.

See N.T., 7/17/15, at 62. Scaife stated that these efforts were unsuccessful

because Grandmother was not willing to remove her belongings, and Mother

was uncooperative because she “was hiding from someone.” See id. Scaife

also testified that Mother seemed to be unmotivated to make any changes

without IFS support. See id. at 63.

      Kathy Pittman (“Pittman”), the family’s social worker, testified that her

goal was to help Mother maintain sobriety and work on coping skills. See

id. at 53. Pittman indicated that Mother was initially uncooperative, but she

improved for a few months before becoming noncompliant again. See id. at

55. Additionally, Pittman testified that Mother did not have consistent drug

and alcohol treatment or mental health treatment. See id. at 56.




                                  -4-
J-S08043-16

      The trial court held four permanency review hearings after Children

were adjudicated dependent.      From August 21, 2013, until September 23,

2014, Mother was allowed to participate in bi-weekly visits with Children.

Corson testified that Mother attended 14 out of 26 possible visits. See id. at

31.   At the third permanency review hearing on September 23, 2014, the

trial court found that Mother had been minimally compliant with the

permanency plan, and changed the permanency goal from reunification to

adoption.2   After the permanency goal change, Mother was permitted to

have monthly visitation with Children. Corson testified that Mother attended

7 out of 9 possible monthly visits.      See id. at 31.      Additionally, Corson

stated that the majority of the unattended visits from August 2013 were a

result of Mother’s incarceration. See id. at 31-32, 42.

      On May 12, 2015, CYS filed an Involuntary Termination of Parental

Rights   (“ITPR”)   Petition   against   Mother   pursuant    to   23   Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8) and (b).      Following a hearing, the trial court

granted the Petition.      Mother filed a timely Notice of Appeal and a

Pennsylvania Rule of Appellate Procedure 1925(b) Concise Statement.

      On appeal, Mother raises the following question for our review:

“Whether the [trial c]ourt either abused its discretion or committed an error

of law when it granted the [ITPR] Petition [], thereby terminating the

parental rights of [Mother] to [Children][?]” Mother’s Brief at 2.

2
  IFS services were terminated by CYS after the permanency goal was
changed to adoption.

                                   -5-
J-S08043-16

      We review an appeal from the termination of parental rights in

accordance with the following standard:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Termination of parental rights is controlled by section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is upon the petitioner

“to prove by clear and convincing evidence that its asserted grounds for

seeking the termination of parental rights are valid.” In re R.N.J., 985 A.2d
273, 276 (Pa. Super. 2009). “[C]lear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.”   Id. (citation and quotation marks omitted).

Further, the “trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If the competent evidence supports the trial court’s findings,

“we will affirm even if the record could also support the opposite result.” In

re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).




                                  -6-
J-S08043-16

      Satisfaction of any one subsection of Section 2511(a), along with

consideration of Section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).   In this case, we will review the trial court’s decision to terminate

Mother’s parental rights based upon Section 2511(a)(1) and (b), which state

the following:

      § 2511. Grounds for involuntary termination.

      (a) General rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                     ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by a parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

            Parental rights may be terminated pursuant to Section
      2511(a)(1) if the parent either demonstrates a settled purpose
      of relinquishing parental claim to a child or fails to perform
      parental duties. … [P]arental duty is best understood in relation


                                  -7-
J-S08043-16

      to the needs of a child. … [T]his court has held that the parental
      obligation is a positive duty which requires affirmative
      performance. This affirmative duty … requires a continuing
      interest in the child and a genuine effort to maintain
      communication and association with the child.

In the Interest of J.T., 983 A.2d 771, 776-77 (Pa. Super. 2009) (internal

quotations and citations omitted). Further,

      [a] parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations omitted).

      Mother claims that the trial court erred in granting the ITPR Petition

because DHS did not satisfy, by clear and convincing evidence, that her

parental rights should be terminated under Section 2511(a). Mother’s Brief

at 3-12.   As to the requirements of subsection (a)(1), Mother argues that

she did not evidence a settled purpose in relinquishing her parental claim,

but in fact took affirmative steps toward being reunited with Children. Id. at

6-7. Mother claims that she sought help for her drug problems and mental

health issues, and that she had secured housing and employment. Id. at 6.

Further, Mother asserts that she took advantage of all of resources made

available to her. Id. at 6-7; see also id. at 6 (wherein Mother argues that

she neither refused nor failed to perform her parental duties where CYS

limited her visits with Children).



                                     -8-
J-S08043-16

      As noted above, CYS provided Mother with a multitude of services to

help her preserve her parental rights and work towards reunification.       In

fact, the Case Record Summary lists 25 different services offered to Mother.

Upon our review, we conclude that the evidence of record and the testimony

of Corson, Scaife and Pittman support the trial court’s conclusion that CYS

satisfied its burden pursuant to 2511(a)(1). See In the Interest of J.T.,
938 A.2d at 777; see also In re K.Z.S., 946 A.2d at 760-62.

      Additionally, in regard to Mother’s claim that the court failed to

consider that she has secured housing and employment after receiving

notice of the filing of the ITPR Petition, we note that the trial court is

prohibited from considering these efforts.     See 23 Pa.C.S.A. § 2511(b)

(stating that “[w]ith respect to any petition filed pursuant to subsection

(a)(1), … the court shall not consider any efforts by a parent to remedy the

conditions described therein which are first initiated subsequent to the giving

of notice of the filing of the petition.”); see also In re I.E.P., 87 A.3d 340,

348 (Pa. Super. 2014). Here, CYS filed the Petition on May 12, 2015. CYS

notified Mother of the termination hearing on June 19, 2015.           Mother

testified that she moved into a two-bedroom apartment on June 30, 2015.

See N.T., 7/17/15, at 79.    Mother also testified that she obtained a part-

time job at Dollar Tree, which she was scheduled to begin the day after the

termination hearing. See id. at 81.




                                  -9-
J-S08043-16

     Therefore, at the time CYS filed the Petition, Mother was still

unemployed and living at Grandmother’s house, which the trial court had

determined was “unlivable.” Thus, the trial court properly disregarded this

evidence with regard to section 2511(a)(1). See 23 Pa.C.S.A. § 2511(b);

see also In re I.E.P., 87 A.3d at 348.3

     Accordingly, the trial court did not err in granting the ITPR Petition.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/29/2016




3
  We note that Mother does not raise a claim regarding the best interests of
Children under section 2511(b). Nevertheless, the record supports the trial
court’s determination that termination of Mother’s parental rights would
serve the developmental, physical, and emotional needs of Children
pursuant to section 2511(b). See In the Interest of I.E.P., 87 A.3d at
352.

                                 - 10 -
J-S08043-16




              - 11 -